J-S26011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LAHME PERKINS                              :
                                               :
                       Appellant               :   No. 513 MDA 2022


              Appeal from the PCRA Order Entered March 16, 2022,
                in the Court of Common Pleas of Dauphin County,
              Criminal Division at No(s): CP-22-CR-0001266-2008,
                            CP-22-CR-0001394-2008.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED SEPTEMBER 23, 2022

        Lahme Perkins appeals pro se from the order denying his untimely

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A.

§§ 9541-46. We affirm.

        The facts and procedural history may be summarized as follows. On

December 18, 2008, a jury convicted Perkins and a co-defendant of first-

degree murder and related charges.             These convictions arose out of the

shooting death of the victim as he sat on a park bench in a playground. That

same day, the trial court sentenced him to an aggregate term of life in prison.

After his appellate rights were reinstated nunc pro tunc, this Court affirmed


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26011-22


his judgment of sentence, and our Supreme Court denied his petition for

allowance of appeal. Commonwealth v. Perkins, 60 A.3d 849 (Pa. Super.

2012) (non-precedential decision), appeal denied, 63 A.3d 1246 (Pa. 2013).

The United States Supreme Court denied Perkins’ petition for writ of certiorari

on October 7, 2013. Perkins v. Pennsylvania, 571 U.S. 857 (2013).

       Perkins filed a pro se PCRA petition on January 22, 2014. Thereafter,

the PCRA court appointed counsel, and PCRA counsel filed a supplemental

petition. After an evidentiary hearing, the PCRA court denied Perkins’ PCRA

petition. Perkins filed a pro se appeal to this Court. On October 18, 2016, we

remanded for a Grazier1 hearing to determine whether Perkins wished to be

represented, and, if so, for the appointment of new counsel.              See

Commonwealth v. Perkins, 159 A.3d 46 (Pa. Super. 2016).

       Upon remand, the PCRA court held a Grazier hearing, and, as a result,

appointed new PCRA counsel. After being granted multiple continuances, new

PCRA counsel filed a “no-merit” letter and motion to withdraw pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). On December 11, 2018,

the PCRA court granted counsel’s motion to withdraw and issued a

Pa.R.Crim.P. 907 notice of its intent to dismiss Perkins’ PCRA petition without

a hearing. Perkins filed a response. By order entered April 11, 2019, the


____________________________________________


1   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).


                                           -2-
J-S26011-22


PCRA    court     dismissed    the   petition.   After   remanding   for   a   factual

determination, this Court concluded that Perkins’ failure to file a Pa.R.A.P.

1925(b) statement resulted in waiver of all of his issues on appeal.             See

Commonwealth v. Perkins, 245 A.3d 1077 (Pa. Super. 2020).                          On

September 22, 2021, our Supreme Court denied Perkins’ petition for

allowance of appeal. Commonwealth v. Perkins, 263 A.3d 552 (Pa. 2021).

       On November 4, 2021, Perkins filed the pro se PCRA petition at issue,

his second. On September 28, 2022, the PCRA court issued a Rule 907 notice

of its intent to dismiss Perkins’ second PCRA petition because it was untimely,

and Perkins failed to plead and prove a time-bar exception. Perkins filed a

response.      By order entered March 16, 2022, the PCRA court denied the

petition.     This timely appeal followed.       The PCRA court did not require

Pa.R.A.P. 1925 compliance.

       Perkins raises the following two issues on appeal:

            [1.]      Did the PCRA court err in dismissing the petition
            where [Perkins] clearly showed that his rights to due
            process were violated where the Commonwealth failed to
            meet its burden to establish a prima facie case at the
            preliminary hearing and that [Perkins] meets the exception
            for timeliness[?]

            [2.]      Did the PCRA court err in dismissing the petition
            where [Perkins] clearly showed with newly discovered
            evidence that his right to effective assistance of trial counsel
            was violated by an attorney who was an addict dealing with
            depression and disciplinary problems of his own, and was
            unfit to litigate a first[-]degree murder trial and that this
            new evidence meets the timeliness [exceptions?]

Perkins’ Brief at 2.

                                         -3-
J-S26011-22



      Because both of Perkins issues concern exceptions to the PCRA’s time

bar, we first consider the PCRA court’s conclusion that Perkins’ second PCRA

petition was untimely filed, and that he failed to establish a time-bar

exception.    The timeliness of a post-conviction petition is jurisdictional.

Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013).

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

becomes final unless the petition alleges, and the petitioner proves, that an

exception to the time for filing the petition is met.

      The three narrow statutory exceptions to the one-year time bar are as

follows: “(1) interference by government officials in the presentation of the

claim; (2) newly discovered facts; and (3) an after-recognized constitutional

right.” Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citing 42 Pa.C.S.A. § 9545(b)(1)(i-iii)). In addition, exceptions to the PCRA’s

time bar must be pled in the petition and may not be raised for the first time

on appeal.    Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super.

2007); see also Pa.R.A.P. 302(a) (providing that issues not raised before the

lower court are waived and cannot be raised for the first time on appeal).

Moreover, a PCRA petitioner must file his petition “within one year of date the

claim could have been presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Finally, if a PCRA petition is untimely and the petitioner has not pled and

proven an exception “neither this Court nor the [PCRA] court has jurisdiction

over the petition.   Without jurisdiction, we simply do not have the legal

                                      -4-
J-S26011-22



authority   to   address   the   substantive   claims.”   Commonwealth       v.

Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007) (citation omitted).

      Here, Perkins’ judgment of sentence became final on October 7, 2013,

when the United States Supreme Court denied his petition for writ of certiorari.

See 42 Pa.C.S.A. § 9545(b)(3). Therefore, he had until October 7, 2014, to

file a timely petition. Because Perkins filed his second PCRA petition in 2021,

it is patently untimely unless he has satisfied his burden of pleading and

proving that one of the enumerated exceptions applies.       See Hernandez,

supra.

      In his first issue, Perkins asserts that he met subsection 9545(b)(1)(iii)

based upon our Supreme Court’s recent decision in Commonwealth v.

McClelland, 233 A.3d 717 (Pa. 2020). We disagree. To invoke the PCRA

court’s jurisdiction under this subsection, Perkins was required to plead and

prove that our high court has already held that the asserted constitutional

right is both new and has retroactive applicability. See Commonwealth v.

Leggett, 16 A.3d 1144, 1147 (Pa. Super. 2011). Perkins has failed to do so.

Instead, he merely asserts that McClelland “overturns years of case law in

Pennsylvania, and is new decisional law recognizing that the constitutional

right to due process cannot stand for hearsay only at a preliminary hearing.”

Perkins’ Brief at 9 (excess capitalization omitted).

      Moreover, in Commonwealth v. Rivera, 255 A.3d 497 (Pa. Super.

2021), this Court, addressing a related claim on direct appeal, found that “the

Supreme Court did not intend to extend McClelland’s holding to cases such

                                      -5-
J-S26011-22



as this one, where the complained-of defect in the preliminary hearing is

subsequently cured at trial.”     Rivera, 255 A.3d at 503.      Clearly, Perkins’

convictions after a jury trial cured any defect that occurred at the preliminary

hearing.

      In his second issue, Perkins asserts that he had met the newly-

discovered fact exception. As this Court has previously summarized:

              The timeliness exception set forth in Section
           9545(b)(1)(ii) requires a petitioner to demonstrate he did
           not know the facts upon which he based his petition and
           could not have learned of those facts earlier by the exercise
           of due diligence. Due diligence demands that the petitioner
           take reasonable steps to protect his own interests. A
           petitioner must explain why he could not have learned the
           new fact(s) earlier with the exercise of due diligence. This
           rule is strictly enforced. Additionally, the focus of this
           exception is on the newly discovered facts, not on a newly
           discovered or newly willing source for previously known
           facts.

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015) (citations

omitted).

      Here, Perkins contends that he only recently discovered that his trial

counsel was allegedly suffering from addiction and disciplinary problems that

affected his ability to defend Perkins at his 2008 trial. According to Perkins,

“[t]his new evidence of counsel’s discipline, addictions and work habits is

evidence of his incompetence and should shed new light on [Perkins’] issues

from his first PCRA.” Perkins’ Brief at 15.

      Even if Perkins exercised due diligence, the “facts” upon which he relies

are only relevant to his previously-raised claims of ineffectiveness of trial

                                       -6-
J-S26011-22



counsel. It is well settled that new facts related to counsel’s ineffectiveness

are not an exception to the PCRA’s time bar.        See Commonwealth v.

Gamboa-Taylor, 753 A.2d 780, 785-86 (Pa. 2000) (explaining that claims of

ineffectiveness of counsel are not included in the newly-discovered fact

exception because counsel’s ineffectiveness is not a previously unknown fact).

      In sum, the PCRA court correctly determined that Perkins’ second PCRA

petition was untimely filed, and he did not plead or prove an exception to the

PCRA’s time bar. We therefore affirm the PCRA court’s order denying him

post-conviction relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/23/2022




                                     -7-